DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed August 25, 2022, claims 1, 4, 7 and 15 are amended and new claims 17-19 are added. Claims 2-3 are cancelled. Claims 1 and 4-19 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 25, 2022, with respect to the rejection of claims 3-4 and 7 under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claims 3-4 and 7 has been withdrawn. 
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive with respect to the rejection of claims 1-16 under 35 U.S.C 101. Amended independent claims 1 and 15 and new independent claim 17 recite an abstract idea as explained below in the section titled Claim Rejection -- 35 U.S.C 101. The claimed steps of obtaining and evaluating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  With respect to the pending claims, for example, an experienced clinician can perform the claimed step of obtaining and evaluating by mentally observing the gait movement of a body and making an evaluation based on the movement. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Applicant’s arguments, see Remarks, filed August 25, 2022, with respect to the rejection(s) of claim(s) 1-9 and 13-16 under 35 U.S.C 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hausdorff (US 20120101411 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“obtainment unit” in claims 1, 4-9, 12, 17 and 19
“calculation unit” in claims 1, 5-6, 8-10, 12, 17 and 19
“evaluation unit” in claims 1, 10-11, 13 and 17-18
“output unit” in claims 1, 10-11 and 17-18
“storage unit” in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, the corresponding structure for “obtainment unit” is a communication interface such as an adapter or a communication circuit for performing wire communication or wireless communication as described in [0041]; the corresponding structure for “calculation unit” is a software stored in a storage unit or a dedicated circuit as described in [0046] or a processor as described in [0050]; the corresponding structure for “evaluation unit” is a software stored in a storage unit or a dedicated circuit as described in [0049] or a processor as described in [0050]; the corresponding structure for “output unit” is a communication interface such as an adapter or a communication circuit for performing wire communication or wireless communication as described in [0052]; and the corresponding structure for “storage unit” is a memory such as read only memory (ROM) and random access memory (RAM) and formed by a hard disk drive (HDD), flash memory or the like as described in [0053].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 4-19 are all within at least one of the four categories.
The independent claim 1 recites:
[…] obtain, as gait data, at least one of first data and second data, the first data indicating a sway amount of a body of a subject during walking in a first walking section from start of walking of the subject to a predetermined number of steps, and the second data indicating a sway amount of the body of the subject during walking in a second walking section in a double task state in which the subject is walking while doing a given assignment, the second walking section being after the first walking section; and
[…] evaluate a cognitive function of the subject, based on the feature value calculated by the calculation unit.
The independent claim 15 recites:
obtaining, as gait data, at least one of first data and second data, the first data indicating a sway amount of a body of a subject during walking in a first walking section from start of walking of the subject to a predetermined number of steps, and the second data indicating a sway amount of the body of the subject during walking in a second walking section in a double task state in which the subject is walking while doing a given assignment, the second walking section being after the first walking section; and 
	evaluating a cognitive function of the subject, based on the feature value calculated in the calculating.
The independent claim 17 recites:
[…] obtain, as gait data, at least one of first data and second data, the first data indicating a sway amount of a body of a subject during walking in a first walking section from start of walking of the subject to a predetermined number of steps, and the second data indicating a sway amount of the body of the subject during walking in a second walking section in a double task state in which the subject is walking while doing a given assignment, the second walking section being after the first walking section; and
[…] evaluate a cognitive function of the subject, based on the feature value calculated by the calculation unit;
	[…] obtain, as sixth data, an evaluation result of at least one of a dynamic balance ability and agility of the subject;
	[…] evaluate the motor function of the subject, based on the motor feature value calculated by the calculation unit

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of obtaining and evaluating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, an experienced clinician can perform the claimed step of obtaining and evaluating by mentally observing the gait movement of a body and making an evaluation based on the movement. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims 4-14, 16 and 18-19, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1 and 4-19 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, calculating, evaluating, determining, storing and outputting merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step (outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, calculating, evaluating, determining, storing and outputting. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about gait movement. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for obtaining, calculating, evaluating, determining, storing and outputting. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a computer, a non-transitory computer-readable medium, an obtainment unit (BRI: processor), a calculation unit (BRI: processor), an output unit (BRI: processor), storage unit (BRI: memory), a body motion detection device (BRI: sensor), a cognitive function evaluation device (BRI: personal computer).
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (para [0295]-[0300]) which discloses that the computer and the non-transitory computer-readable medium comprises generic computer components that are configured to perform the generic computer functions (e.g. obtaining, calculating, evaluating and outputting) that are well-understood, routine, and conventional activities previously known to the pertinent industry
The non-patent literature disclosed by applicant:
WITTWER, J.E., et al., "Timing variability during gait initiation is increased in people with Alzheimer's disease compared to controls.," Dementia and Geriatric Cognitive Disorders., 2008. 10. 08, Vol.26, No.3, p.277-283<DOI:10.1159/000160961>
DOI, T., et al., "Cognitive function and gait speed under normal and dual-task walking among older adults with mild cognitive impairment," BMC Neurology, 2014 04. 01, Vol.14 No.67, <DOI: 10.1186/1471-2377-14-67>
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide 
conventional computer implementation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20190290184 A1; previously cited) in view of Hogle (US 20080281550 A1; previsouly cited) and Hausdorff (US 20120101411 A1).

With respect to claim 1, Matsumura discloses
A cognitive function evaluation device (see paragraph 0007, cognitive function evaluation device), comprising: 
an obtainment unit configured to obtain as gait data (see paragraph 0007, acquisition unit configured to acquire body motion data representing a body motion of a person during walking), […]; 
a calculation unit configured to calculate from the gait data obtained by the obtainment unit, a feature value that is based on the gait data (see paragraph 0007, a calculation unit configured to calculate a displacement of a body of the person walking based on the body motion data acquired); 
an evaluation unit configured to evaluate a cognitive function of the subject, based on the feature value calculated by the calculation unit (see paragraph 0007, an evaluation unit to evaluate a cognitive function of a person based on the calculated data of the person walking); and 
an output unit configured to output an evaluation result of evaluation by the evaluation unit (see paragraph 0007, outputting an evaluation result; and see paragraph 0042-0043, display device displays the image based on the output from evaluation unit),
wherein the obtainment unit is configured to obtain […] a change amount of displacement (see paragraph 0039-0041, the acquisition unit acquires video data captured by a camera in which a displacement of the body can be seen and later calculated by the calculation unit), a speed (see paragraph 0039 and paragraph 0103, the acquisition unit acquires video data captured by a camera in which a speed of the body can be recorded and later calculated by the calculation unit), or an acceleration of the subject during walking (see paragraph 0095-0098, data representing an acceleration of the body motion can be measured by an acceleration sensor which can be the body motion data),
wherein the calculation unit is configured to:
calculate a frequency spectrum (see paragraph 0042, frequency peak representing a cycle of a walking of a person) by performing frequency analysis on the change amount of the subject during walking (see paragraph 0042, a frequency analysis is performed on the calculated displacement) the change amount of the speed of the subject during walking or the change amount of the acceleration of the subject during walking; and 
[…]
	Matsumura does not disclose at least one of first data and second data, the first data indicating a sway amount of a body of a subject during walking in a first walking section from start of walking of the subject to a predetermined number of steps, and the second data indicating a sway amount of the body of the subject during walking in a second walking section in a double task state in which the subject is walking while doing a given assignment, the second walking section being after the first walking section. Matsumura also does not disclose calculating the feature value, based on an integral at a specific frequency higher than a frequency corresponding to walking in the frequency spectrum calculated
	Hogle teaches data indicating a sway amount of a body of a subject during walking from the start of walking of the subject to a predetermined number of steps (see paragraph 0184, instructions to walk a maximum of 10 steps; and see paragraph 0067-0068, data representing sway can be detected to evaluate how a person performs physical tests). Hogle also teaches data indicating a sway amount of the body of the subject during walking in a second walking section in a double task state in which the subject is walking while doing a given assignment (see paragraph 0103, instructions to walk and then look up when told and then look down when told and that data is recorded).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura with the teachings of Hogle because it would have resulted in the predictable result of obtaining specific types of gait data in a particular order to calculate and evaluate cognitive function (Hogle: see paragraph 0035).
Matsumura and Hogle do not teach calculating the feature value, based on an integral at a specific frequency higher than a frequency corresponding to walking in the frequency spectrum calculated.
Hausdorff teaches calculating the feature value, based on an integral at a specific frequency higher than a frequency corresponding to walking in the frequency spectrum calculated (see paragraph 0119, an irregularity in gait is determined by a frequency spread of the acceleration signal is obtained with a Fourier Transform which known to use integrals and the irregularity is determined when the periods pf the cycles vary above a threshold value which in this case is a frequency while walking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsumura and Hogle with the teachings of Hausdorff because it would have resulted in the predictable result of calculating a value based on a higher frequency because the tendency to fall is assessed when the value is above a threshold (Hausdorff: see paragraph 0018) so one can monitor the quality of a person’s gait or ambulatory movement (Hausdorff: see paragraph 0109).

With respect to claim 4, all limitations of claim 3 apply in which Matsumura discloses the obtainment unit is configured to obtain the first data indicating, as the sway amount, the change amount of the displacement of the subject during walking (see paragraph 0048, the video data is acquired and processed to calculate a displacement in an up-down direction of the person during walking), the change amount of the speed of the subject during walking, or the change amount of the acceleration of the subject during walking in a direction of travel of the subject. 

With respect to claim 5, all limitations of claim 1 apply in which Matsumura does not disclose the obtainment unit is further configured to obtain third data indicating a step length and a step width of the subject in the first walking section, and the calculation unit is configured to calculate, from the gait data including the first data and the third data obtained by the obtainment unit, the feature value that is based on the gait data.
	Hogle teaches data indicating a step length (see paragraph 0294) and data indicating a step width (see paragraph 0148-0153, deviations from walkway width are recorded).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura with the teachings of Hogle to have obtained data indicating a step length and a step width and calculate a feature value based on that data because it would have resulted in the predictable result of functional gait assessment (Hogle: see paragraph 0038).

With respect to claim 6, all limitations of claim 5 apply in which Matsumura does not disclose the obtainment unit is further configured to obtain fourth data indicating a walking speed of the subject in the first walking section, and the calculation unit is configured to calculate, from the gait data including the first data, the third data, and the fourth data obtained by the obtainment unit, the feature value that is based on the gait data.
Hogle teaches data indicating a walking time (see paragraph 0313, the time it takes to walk to an area and then walk back).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura with the teachings of Hogle to have obtained data indicating the walking time of a subject and calculate feature value based on that data because it would have resulted in the predictable result of evaluating the functional mobility of a person (Hogle: see paragraph 0044).

With respect to claim 7, all limitations of claim 3 apply in which Matsumura discloses the obtainment unit is configured to obtain the second data indicating, as the sway amount, the change amount of the displacement of the subject during walking, the change amount of the speed of the subject during walking, or the change amount of the acceleration of the subject during walking in a horizontal direction orthogonal to a direction of travel of the subject (see paragraph 0097-0098, the acquisition unit acquires the body motion data of an acceleration sensor and measurement axis of the acceleration sensor is set along a vertical direction (up-down direction) which is orthogonal (perpendicular) to the movement of a subject walking).

With respect to claim 8, all limitations of claim 7 apply in which Matsumura does not disclose the obtainment unit is further configured to obtain fifth data indicating a walking time of the subject in the second walking section, and the calculation unit is configured to calculate, from the gait data including the second data and the fifth data obtained by the obtainment unit, the feature value that is based on the gait data.
	Hogle teaches data indicating a walking time (see paragraph 0313, the time it takes to walk to an area and then walk back).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura with the teachings of Hogle to have obtained data indicating the walking time of a subject and calculate the feature value based on that data because it would have resulted in the predictable result of evaluating the functional mobility of a person (Hogle: see paragraph 0044).

With respect to claim 9, all limitations of claim 1 apply in which Matsumura does not teach the obtainment unit is further configured to obtain, as sixth data, an evaluation result of at least one of a dynamic balance ability and agility of the subject, and the calculation unit is configured to calculate, from the gait data including the sixth data and the at least one of the first data and the second data obtained by the obtainment unit, the feature value that is based on the gait data.
	Hogle teaches data indicating a dynamic balance ability and agility of the subject (see paragraph 0210, the berg balance scale measures dynamic balance activities while walking).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura with the teachings of Hogle to have obtained data indicating a dynamic balance ability and agility and calculate the feature value based on that data because it would have resulted in the predictable result of evaluating balance while walking (Hogle: see paragraph 0210). 

With respect to claim 13, all limitations of claim 1 apply in which Matsumura discloses
a storage unit configured to store reference data (see Fig. 2 and paragraph 0045, storage unit #13 may store reference data) indicating a relationship between a feature value of a person and a cognitive function of the person (see paragraph 0045, reference data representing a relationship between information calculated of a person walking and the cognitive function of the person), and 
the evaluation unit is configured to evaluate the cognitive function of the subject, by checking the feature value calculated by the calculation unit against the reference data stored in the storage unit (see paragraph 0045, the reference data is referred to by the evaluation unit when the cognitive function of the person is evaluated).

With respect to claim 14, all limitations of claim 1 apply in which Matsumura discloses
A cognitive function evaluation system (see paragraph 0032, cognitive function evaluation system) comprising: 
the cognitive function evaluation device (see paragraph 0032-0033, cognitive function evaluation device and see Fig.1 #10) according to claim 1; and 
a body motion detection device (see paragraph 0032, camera) that obtains the gait data (see paragraph 0033, video data of walking form of a person captured by camera) and transmits the gait data to the cognitive function evaluation device (see paragraph 00333, cognitive function evaluation device analyzes the walking form of a person based on the video data captured by the camera which means the data generated by the camera is sent to the device to be evaluated).

With respect to claim 15, Matsumura discloses
A cognitive function evaluation method executed by a computer (see paragraph 0009-0010, computer executes the cognitive function evaluation method), the cognitive function evaluation method comprising: 
obtaining, as gait data (see paragraph 0009, acquiring body motion data representing a body motion of a person during walking), […]; 
 calculating, from the gait data obtained in the obtaining, a feature value that is based on the gait data (see paragraph 0009, calculating a displacement of a body of a person during walking based on the body motion data acquired); 
evaluating a cognitive function of the subject, based on the feature value calculated in the calculating (see paragraph 0009, evaluating a cognitive function of the person to be evaluated based on the calculated data); and 
outputting an evaluation result in the evaluating (see paragraph 0009, outputting an evaluation result),
wherein obtaining […] as the sway amount, a change amount of displacement (see paragraph 0039-0041, the acquisition unit acquires video data captured by a camera in which a displacement of the body can be seen and later calculated by the calculation unit), a speed (see paragraph 0039 and paragraph 0103, the acquisition unit acquires video data captured by a camera in which a speed of the body can be recorded and later calculated by the calculation unit), or an acceleration of the subject during walking (see paragraph 0095-0098, data representing an acceleration of the body motion can be measured by an acceleration sensor which can be the body motion data), and
calculating the feature value includes calculating a frequency spectrum (see paragraph 0042, frequency peak representing a cycle of a walking of a person) by performing frequency analysis on the change amount of the subject during walking (see paragraph 0042, a frequency analysis is performed on the calculated displacement) the change amount of the speed of the subject during walking or the change amount of the acceleration of the subject during walking; and 
[…]
	Matsumura does not disclose at least one of first data and second data, the first data indicating a sway amount of a body of a subject during walking in a first walking section from start of walking of the subject to a predetermined number of steps, and the second data indicating a sway amount of the body of the subject during walking in a second walking section in a double task state in which the subject is walking while doing a given assignment, the second walking section being after the first walking section. Matsumura also does not disclose calculating the feature value, based on an integral at a specific frequency higher than a frequency corresponding to walking in the frequency spectrum calculated
	Hogle teaches data indicating a sway amount of a body of a subject during walking from the start of walking of the subject to a predetermined number of steps (see paragraph 0184, instructions to walk a maximum of 10 steps; and see paragraph 0067-0068, data representing sway can be detected to evaluate how a person performs physical tests). Hogle also teaches data indicating a sway amount of the body of the subject during walking in a second walking section in a double task state in which the subject is walking while doing a given assignment (see paragraph 0103, instructions to walk and then look up when told and then look down when told and that data is recorded).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura with the teachings of Hogle because it would have resulted in the predictable result of obtaining specific types of gait data in a particular order to calculate and evaluate cognitive function (Hogle: see paragraph 0035).
Matsumura and Hogle do not teach calculating the feature value, based on an integral at a specific frequency higher than a frequency corresponding to walking in the frequency spectrum calculated.
Hausdorff teaches calculating the feature value, based on an integral at a specific frequency higher than a frequency corresponding to walking in the frequency spectrum calculated (see paragraph 0119, an irregularity in gait is determined by a frequency spread of the acceleration signal is obtained with a Fourier Transform which known to use integrals and the irregularity is determined when the periods of the cycles vary above a threshold value which in this case is a frequency while walking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsumura and Hogle with the teachings of Hausdorff because it would have resulted in the predictable result of calculating a value based on a higher frequency because the tendency to fall is assessed when the value is above a threshold (Hausdorff: see paragraph 0018) so one can monitor the quality of a person’s gait or ambulatory movement (Hausdorff: see paragraph 0109).

With respect to claim 16, all limitations of claim 15 apply in which Matsumura discloses a non-transitory computer-readable recording medium having recorded thereon a program (see paragraph 0117, non-transitory recording medium storing the program) for causing a computer to execute the cognitive function evaluation method according to claim 15 (see paragraph 0010, program for causing a computer to execute the cognitive function evaluation method).

Examiner Comment on Prior Art
	Claims 10-12 and 17-19 are not taught or suggested by the prior art of record. However, they are patent ineligible due to the 101 rejection (see above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791